Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered March 4, 2010. The order denied plaintiffs motion for leave to renew and reargue.
It is hereby ordered that said appeal from the order insofar as it denied those parts of plaintiffs motion for leave to reargue its opposition to defendants’ motion for summary judgment dismissing the complaint and for leave to reargue its cross motion is unanimously dismissed and the order is otherwise affirmed without costs (see Verizon N.Y., Inc. v LaBarge Bros. Co., Inc., 81 AD3d 1294 [2011]). Present — Smith, J.P., Fahey, Carni, Sconiers and Martoche, JJ.